Title: Francis Preston to Thomas Jefferson, 11 December 1818
From: Preston, Francis
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. Decr 11th 1818
          
          It was with considerable difficulty I prevailed on myself the other day to call on you, believing that you were so frequently interrupted by visitors without bussiness that it must be oppressive to you—but my devotion to you politically and personally and the circumstance of your late indisposition induced me to forego the difficulty, and determine on paying my respects to you—And altho’ the hour I spent with you was extremely satisfactory to me, yet I thought it would probably be my last claim on your time—But in the Course of our conversation you mentioned your acquaintance with Dougal Stuart & Mr Leslie literary Characters of Edingburg Edinburg and since my arrival at this place having recd a letter from my Son now in Europe and announcing to me that he will spend the Winter in Edinburg I have tho’t it would be of singular advantage to him to be made acquainted with these gentlemen—I have therefore prevailed on myself to ask a short introductory letter in favour of him from you to them—and I will answer for it by my Character which I hold more dear than any other consideration that his deportment and integrity will be correct and unimpeachable—
          You will readily  perceive the solicitude  of a Parent in this application by its manner, but I beg of you my Dear Sir if it is out of your ordinary Course to give letters of this sort, that you will not hesitate  a moment even of giving yourself the trouble to answer this—much less to comply with the request
          
            I am Dr Sir with great Esteem & respect Your mo obt
            Frans Preston
          
        